89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Herbert E. BUNDY, Appellant,v.DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT;  Teresa Taylor,Appellees.
No. 96-1848.
United States Court of Appeals, Eighth Circuit.
Submitted June 28, 1996.Filed July 1, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Herbert E. Bundy appeals the decision of the District Court1 denying his Federal Rule of Civil Procedure 60(b) motion, in which he sought to vacate the grant of summary judgment to the United States Department of Housing and Urban Development.   Having reviewed the record and the parties' briefs, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa